Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 16, 2019

                                          No. 04-19-00847-CR

                                   IN RE THE STATE OF TEXAS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

           On December 5, 2019, relator filed a “Notice of Mandamus” with both this court and the

municipal court. Relator informed this court it anticipated filing a petition for writ of mandamus

in this court the week of December 9, 2019. Relator has not filed a petition; therefore, if relator

desires to file a petition for writ of mandamus in this court it must do so no later than

December 27, 2019. If relator does not file its petition by December 27, 2019, this original

proceeding will be dismissed for want of prosecution.

           It is so ORDERED on December 16, 2019.


                                                                           PER CURIAM


           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




           1
           This proceeding arises out of Cause No. B1661841.01, B1661842.01, B1661843.01, styled The State of
Texas v. Jack Miller, pending in the Municipal Court, Bexar County, Texas, the Honorable Al Tavera presiding.